09-3137-ag
         Weng v. Holder
                                                                                       BIA
                                                                                Mulligan, IJ
                                                                               A077 648 800


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21 st day of July, two thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                RICHARD C. WESLEY,
10                      Circuit Judges.
11       _______________________________________
12
13       ZHEN LANG WENG,
14                Petitioner,
15
16                        v.                                    09-3137-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Richard M. Evans, Assistant
28                                     Director, Virginia Lum, Attorney,
29                                     Office of Immigration Litigation,
30                                     Civil Division, United States
31                                     Department of Justice, Washington,
32                                     D.C.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner Zhen Lang Weng, a native and citizen of

6    China, seeks review of the June 22, 2009, order of the BIA,

7    affirming the October 1, 2007, decision of Immigration Judge

8    (“IJ”) Thomas Mulligan denying his application for asylum,

9    withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Zhen Lang Weng, No. A077 648

11   800 (B.I.A. June 22, 2009), aff’g No.   A077 648 800 (Immig.

12   Ct. N.Y. City Oct. 1, 2007).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15        Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.   See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d

20   90, 95 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d

21   99, 110 (2d Cir. 2008).

22   I.   Asylum and Withholding

23        The agency reasonably found that, even assuming Weng’s




                                    2
1    credibility, he failed to establish his eligibility for

2    asylum and withholding of removal.   The BIA reasonably found

3    that Weng was ineligible for relief based on his wife’s

4    forced sterilization.   See Shi Liang Lin v. U.S. Dep’t of

5    Justice, 494 F.3d 296, 309-10 (2d Cir. 2007).   In addition,

6    the BIA found that Weng did not engage in “other resistance”

7    to China’s family planning policy, but that even assuming he

8    did, he had not established that he suffered persecution on

9    account of his resistance because the fine he received was

10   on account of his wife’s initial violation of the family

11   planning policy.   Shi Liang Lin, 494 F.3d at 309-10.

12        Weng’s brief before us largely challenges the IJ’s

13   adverse credibility determination and ignores the BIA’s

14   finding that even assuming both his credibility and that he

15   resisted the policy, he failed to demonstrate that he was

16   fined on account of his resistance to China’s family

17   planning policy. Accordingly, we find no reason to disturb

18   the BIA’s decision.

19       III.   CAT Relief

20       Weng argues that the IJ erred in engaging in “no

21   independent analysis” of his CAT claim.   However, the record

22   indicates that the IJ “separately analyzed” his CAT claim.

23   Weng further argues that the IJ erred in finding that the


                                   3
1    evidence he submitted was insufficient to demonstrate his

2    eligibility for CAT relief.    As the IJ and BIA noted, the

3    only particularized evidence that Weng presented to support

4    his application for CAT relief was his testimony that if he

5    was returned to China, he feared he would be arrested for

6    both failing to pay his outstanding fine and “hiding” from

7    family planning officials for twenty years.    Therefore, the

8    agency did not err in finding that Weng’s testimony was

9    insufficient to demonstrate that it was more likely than not

10   that he would be tortured if he was returned to China.     See

11   8 C.F.R. § 1208.16(c); Khouzam v. Ashcroft, 361 F.3d 161,

12   168 (2d Cir. 2004).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24




                                    4